DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-9, 13-14, 16-17, 20, 22-23, 25-28, 30-33 and 39-41 in the reply filed on 12/8/2020 is acknowledged.

Claims 43-44 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2020.

Information Disclosure Statement
The citation of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Cite No 23 under Non-Patent Literature Documents is lined through because no date has been provided.

Specification
The use of terms on at least pages 21 and 22, such as TEXAS RED and ALEXA, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim requires “at least one probe set” in step a) and then refers to “probe sets” in step b). For consistency, it is suggested step b) be amended to recite “contacting the sample with the at least one probe set”.  Appropriate correction is required.

Claim Interpretation
Claim 1 uses the term “sufficiently” to modify the proximity or closeness of probes. The bounds of the term are understood by the ordinary artisan to be dependent on the length of the circle oligonucleotide and bridge oligonucleotide. The larger the length of the circle oligonucleotide and bridge oligonucleotide the larger the distance for sufficient proximity may be. The term is also a function of the ability of the various nucleic acids of the claim to interact and hybridization. Designing combinations of nucleic acids that function as described within the claim is within the skill of the ordinary artisan.
	
	The term “adjacent” in claim 3 is interpreted in view of p. 19 of the instant specification, and encompasses second and first target sites that are separated by up to 150 nucleotides.

	The term “contiguous” in claim 4 is interpreted in view of p. 19 of the instant specification and limits the claimed first and second target sites to those that do not have any gap between them, i.e. a zero nucleotide gap.

	Claim 17 further limits the types of cells encompassed by claim 14, but does not exclude target nucleic acids that are in a population of cells, a tissue or an organ.



Claims 22-23 further limit the types of cells encompassed by claim 14, but do not exclude target nucleic acids that are in a population of cells, a tissue or an organ.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 13-14, 17, 20, 22, 23, 25-28, 30-32 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei (Nature Methods. 2016. 13(3):269-275 and Online Methods; published online on 1/25/2016; cited on the 2/5/2020 IDS) in view of Luo (US 2013/0023433 A1).
Regarding claim 1, Frei teaches a method depicted in Figure 1. 
In a2 of the figure, probes sets for at least one target are provided and contacted with a sample as encompassed by steps a) and b). The probes are similar to the claimed probes but rather than one having a 5’ overhang and the other having a 3’ overhang, both probes have a 5’ overhang or a 3’ overhang.
In a3, a bridge oligonucleotide, referred to as an “insert”, and a circle oligonucleotide, referred to as a “backbone”, are added to the sample as encompassed by steps c) and d). The insert and the backbone differ from the claimed bridge 
In a4, circular DNA is formed by ligating the ends of the insert with the ends of the backbone as encompassed by step e). In order for the ligation to occur, proper hybridization between the components must have occurred such that the insert and the backbone are sufficiently close so as to allow the ligation reaction to occur.
In a5, the circular DNA serves as a template for rolling circle amplification as encompassed by step f).
In a6, imager oligonucleotides are contacted with the sample such that they are hybridized to the concatenated product of the rolling circle amplification as encompassed by steps g) and h).
Regarding claims 3-4, Frei teaches the target sites of the probes are adjacent to one another (p. 269, Overview of PLAYR technology and probe design; and p. 270, Simultaneous single-cell quantification of proteins and RNAs).
Regarding claim 5, Frei teaches using a plurality of probe sets that are nonadjacent to one another on the same transcript (p. 270, Simultaneous single-cell quantification of proteins and RNAs).
Regarding claims 6-7, Frei teaches the probe pairs have similar thermodynamic properties (p. 270, left column), which is understood as referring to probe pairs that have similar melting temperatures when hybridized to their respective targets.
While Frei does not specifically teach a temperature range for the melting temperatures, the MPEP states “Where the general condition of a claim are disclosed in  Thus, unless applicant shows teaching to the contrary, instant claims 6-7 do not rise beyond that of a general condition achieved through obvious experimental optimization.
Regarding claim 8, Frei teaches the target is an RNA transcript (Figure 1).
Regarding claim 13, Frei teaches the detectable label of the imager oligonucleotide is fluorescently labeled with a fluorophore (Online Methods, PLAYR protocol).
Regarding claims 14, 17, 20, 22 and 23, Frei teaches the nucleic acid target is in a cell, e.g. fixed and permeabilized (p. 269, Overview of PLAYR technology and probe design) or a population of cells such as PBMCs (p. 272, right column).
Regarding claim 25, Frei teaches the use of a plurality of probes to detect a plurality of targets (p. 271, left column).
Regarding claims 26 and 28, Frei teaches the use of inserts that differ between probe sets and that have binding sites for an imager oligonucleotide (Figure 1), as opposed to circle oligonucleotides or backbones that differ for each probe set and that bind to different imager oligonucleotides.
However, it would have been prima facie obvious to the ordinary artisan that either the backbone or the insert or both could be different for each probe set, such that each set of probes could be uniquely identified. One would recognize that because the template for rolling circle amplification is the ligated circular DNA that any component 
Regarding claim 27, Frei teaches the use of different imager oligonucleotides having different labels (Online Methods, PLAYR protocol).
Regarding claim 30, Frei teaches the use of fluorescent labels (Online Methods, PLAYR protocol).
Regarding claim 31, Frei describes the use of fluorescent imaging (p. 274, Discussion).
Regarding claim 32, Frei describes the use of fluorescent imaging (p. 274, Discussion), which involves multiple cycles of fluorescent imaging using different filters to visualize and detect the signals from the different labels.
Regarding claims 39-41, Frei teaches cell-type detection based on the detected RNA using viSNE cluster analysis (p. 272, right column). viSNE is a well-known software that relies on an algorithm to cluster cells.
While Frei teaches the above methods, Frei does not teach that the probes of the probe set are such that one has a 5’ overhang and the other has a 3’ overhang as noted above.
However, Luo teaches a nucleic acid-based structure that hybridizes to a target nucleic acid. Luo teaches that the probe sets can take on a variety of orientations in Fig. 19. This includes the orientation used by Frei as depicted in panels E and/or F of Fig. 
Luo further teaches that one orientation in which one probe has a 5’ overhang and the other has a 3’ overhang is beneficial as it allows for both the ligation of a probe to form circular DNA as a rolling circle amplification template but also allows for the ligation of the probe pair to one another (Fig. 37 and para. 541 and 855).
It would have been prima facie obvious to the ordinary artisan the orientation of the probe set of Frei could be modified to any of the orientations taught by Luo, including those of panels C, D, G and H of Fig. 19 of Luo. One would have been motivated to make such modification because for example, in some orientations it allows one to ligate the probes of the probe set to one another. The modification has a reasonable expectation of success as it simply involves replacing one known probe set orientation with another known probe set orientation that is an obvious variant in view of the teachings of Luo.

Claims 16 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei (Nature Methods. 2016. 13(3):269-275 and Online Methods; published online on 1/25/2016; cited on the 2/5/2020 IDS) in view of Luo (US 2013/0023433 A1) as applied to claims 14 and 32 above, and in further view of Gullberg (WO 2012/160083 A1).
Regarding claims 16 and 33, the combination of Frei and Luo render obvious the elements of the methods of claims 14 and 32 as required by claims 16 and 33.
The combination does not teach mapping an anatomical location for at least one target nucleic acid in the tissue or organ (claim 16) and the additional method steps of claim 33.
However, Gullberg teaches a proximity assay that is similar to that of Frei in that it involves the formation of a circular template via ligation, rolling circle amplification and the detection of the rolling circle amplification product using detection probes.
Regarding claim 16, Gullberg demonstrates that such methods can be used to determine the anatomical location of the target within a cell, e.g. nucleus versus cytoplasm, within a tissue or organ (p. 26).
Regarding claim 33, Gullberg teaches that in multiplex assays based on proximity ligation it was known that a probed sample can be first contacted with one imager oligonucleotide, imaged fluorescently, removing the first imager oligonucleotide, contacting the sample with another imager oligonucleotides, imaged fluorescently a second time and then removing the second imager oligonucleotide (p. 6, 13-14).
It would have been prima facie obvious to the ordinary artisan to have further modified the methods of Frei in order to determine the anatomical location of a target within a cell and to use the repeated process of adding of a detection reagent, imaging the detection reagent and removing the detection reagent. One would have been motivated to make such modifications because the first allows for one to better understand the amount and presence of the target as well as its location within a cell and the second allows multiplexing capabilities to be executed.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634